Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 of this application is patentably indistinct from Claim 1 of Application No. 17/085083, and is patentably indistinct from Claim 1 of Application No. 17/085020. 
Claim 6 of this application is patentably indistinct from Claim 6 of Application No. 17/085083 and is patentably indistinct from Claim 9 of Application No. 17/085020.
Claim 7 of this application is patentably indistinct from Claim 7 of Application No. 17/085083
Claim 8 of this application is patentably indistinct from Claim 8 of Application No. 17/085083
Claim 10 of this application is patentably indistinct from Claim 10 of Application No. 17/085083 and is patentably indistinct from Claim 9 of Application No. 17/085020.
Claim 11 of this application is patentably indistinct from Claim 11 of Application No. 17/085083, and is patentably indistinct from Claim 11 of Application No. 17/085020. 
Claim 16 of this application is patentably indistinct from Claim 16 of Application No. 17/085083, and is patentably indistinct from Claim 19 of Application No. 17/085020. 
Claim 17 of this application is patentably indistinct from Claim 17 of Application No. 17/085083
Claim 18 of this application is patentably indistinct from Claim 18 of Application No. 17/085083
Claim 20 of this application is patentably indistinct from Claim 20 of Application No. 17/085083, and is patentably indistinct from Claim 20 of Application No. 17/085020. 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 20160321930), herein after referred to as Yu.
Regarding Claim 1, Yu teaches:
obtaining first digital information that indicates a position of an unmanned aerial vehicle (UAV) of the UAS; ([0010] “In some embodiments, the location of the unmanned aerial vehicle is assessed with aid of a GPS signal at the unmanned aerial vehicle.”)
obtaining second digital information that indicates a position of an airport or a controlled airspace; ([0026] “The local memory may be updated with the locations of the plurality of flight-restricted regions when the unmanned aerial vehicle communicates with an external device via a wired or wireless connection." [0138] "FIG. 7 provides an example of a flight restricted region of a regular shape 201f around a region of irregular shape 203f, in accordance with embodiments. Region of irregular shape 203f may represent the outer perimeter of an airport wherein encroachment by a UAV may be undesirable or even dangerous. The region of regular shape 201f may represent a flight restricted proximity zone that may be set up to prevent encroachment of the UAV onto the airport.”)
 determining whether an airspace violation has occurred by comparing the position of the UAV with the position of the airport or the controlled airspace, based on the first digital information and the second digital information; ([0217] “A location of the UAV may be compared with the location of the flight restricted regions. Respective distances d1, d2, d3 may be calculated. A flight response measure may be determined for the UAV with respect to the flight-restricted regions based on the distances. For example, the UAV 810 may be within a first radius of a first flight-restricted region 820A, which may cause the UAV to take a first flight response measure. The UAV may be within a second radius of a second flight-restricted region 820B, but may exceed the first radius. This may cause the UAV to take a second flight response measure.”)
and controlling the UAS to warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land, based on the determining. ([0119] “In some instances, flight response measures closer to a flight-restricted region may provide more rapid response by the UAV to land. This may reduce user autonomy in controlling the UAV flight but may provide greater compliance with regulations and provide greater safety measures. Flight response measures further from the flight-restricted region may permit a user to have more control over the UAV. This may provide increased user autonomy in controlling the UAV and allow the user to take action to prevent the UAV from entering restricted airspace. The distance can be used to measure risk or likelihood of the UAV falling within restricted airspace, and based on the measure of risk take an appropriate level of action.”)
Regarding Claim 2, Yu teaches:
wherein the second digital information includes one or more parameters that indicate at least one from among an airport location coordinate, a radius of the controlled airspace, a base of the controlled airspace, a ceiling of the controlled airspace, and a runway direction of the airport. ([0097] “A flight-restricted region 110 may have any location. In some instances, a flight-restricted region location may be a point, or the center or location of the flight-restricted region may be designated by a point (e.g., latitude and longitude coordinates, optionally altitude coordinate). For example, a flight-restricted region location may be a point at the center of an airport, or representative of the airport or other type of flight-restricted region. In other examples, a flight-restricted region location may include an area or region. The area or region 130 may have any shape (e.g., rounded shape, rectangular shape, triangular shape, shape corresponding to one or more natural or man-made feature at the location, shape corresponding to one or more zoning rules, or any other boundaries). For example, the flight-restricted region may be the boundaries of an airport, the border between nations, other jurisdictional borders, or other type of flight-restricted region.”)
Regarding Claim 3, Yu teaches:
wherein the first digital information includes a GPS coordinate of the UAV. ([0010] “In some embodiments, the location of the unmanned aerial vehicle is assessed with aid of a GPS signal at the unmanned aerial vehicle.”)
Regarding Claim 6, Yu teaches:
wherein the obtaining the second digital information comprises obtaining, by the UAV, the second digital information via a first wireless connection to a network that is external to the UAS, ([0026] “The location of the flight-restricted region can be assessed by accessing a local memory of unmanned aerial vehicle which includes locations for a plurality of flight-restricted regions. The local memory may be updated with the locations of the plurality of flight-restricted regions when the unmanned aerial vehicle communicates with an external device via a wired or wireless connection. In some instances, the local memory is updated with the locations of the plurality of flight-restricted regions when the unmanned aerial vehicle communicates with a communication network.”)
and the determining whether the airspace violation has occurred is performed by at least one processor of the UAV. ([0207] “FIG. 14 provides an example of unmanned aerial vehicle 700 with an on-board memory unit 750, in accordance with an aspect of the invention. The UAV may have a flight controller 720 which may generate one or more command signals to effect flight of the UAV." [0211] "The flight controller 720 may access the on-board memory to calculate a distance between the UAV and a flight-restricted region. The flight controller may use information from the location unit 740 as the location of the UAV, and may use information from the on-board memory 750 for the flight-restricted region location. A calculation of the distance between the UAV and flight-restricted region may be made by the flight controller, with aid of a processor." If the processor can determine distance between a UAV and the restricted region, it can determine if the UAV is inside the region.)
Regarding Claim 8, Yu teaches:
the UAS comprises the UAV and a controller configured to control the UAV via a first wireless connection, each of the UAV and the controller comprising at least one processor, ([0174] "Communications between the external device and the UAV may be two-way communications and/or one-way communications. For example, the external device may provide instructions to the UAV that may control the flight of the UAV. The external device may operate other functions of the UAV, such as one or more settings of the UAV, one or more sensors, operation of one or more payloads, operation of a carrier of the payload, or any other operations of the UAV." U "In some embodiments, the movement of the movable object, carrier, and payload relative to a fixed reference frame (e.g., the surrounding environment) and/or to each other, can be controlled by a terminal. The terminal can be a remote control device at a location distant from the movable object, carrier, and/or payload. The terminal can be disposed on or affixed to a support platform. Alternatively, the terminal can be a handheld or wearable device. For example, the terminal can include a smartphone, tablet, laptop, computer, glasses, gloves, helmet, microphone, or suitable combinations thereof. The terminal can include a user interface, such as a keyboard, mouse, joystick, touchscreen, or display. Any suitable user input can be used to interact with the terminal, such as manually entered commands, voice control, gesture control, or position control (e.g., via a movement, location or tilt of the terminal).")
the obtaining the second digital information comprises obtaining, by one from among the UAV and the controller, the second digital information via a second wireless connection to a network that is external to the UAS, ([0026] “The local memory may be updated with the locations of the plurality of flight-restricted regions when the unmanned aerial vehicle communicates with an external device via a wired or wireless connection." [0138] "FIG. 7 provides an example of a flight restricted region of a regular shape 201f around a region of irregular shape 203f, in accordance with embodiments. Region of irregular shape 203f may represent the outer perimeter of an airport wherein encroachment by a UAV may be undesirable or even dangerous. The region of regular shape 201f may represent a flight restricted proximity zone that may be set up to prevent encroachment of the UAV onto the airport.”)
and the determining whether the airspace violation has occurred is performed by the at least one processor of the other from among the UAV and the controller. ([0104] “The external device may be a mobile device, a controller (e.g., of a UAV), and the like. For example, a user may log in to a server and verify their identity. When an operator of the UAV operates the UAV in a flight restricted region, a determination may be performed whether the user is authorized to fly the UAV in the flight restricted region. If the operator is authorized to fly the UAV operator may ignore the flight response measure that is imposed. For example, an airport staff may be an authorized user with regards to a flight restricted region at or near an airport. For example, a federal agent or officer (e.g., border patrol agent) may be an authorized user at or near a national border.”)
Regarding Claim 9, Yu teaches:
updating airport or airspace information, that is stored in the UAS, with the second digital information that is obtained. ([0158] “Flight-restricted regions belonging to various categories may be located anywhere within the world. Information about such flight restricted regions and different categories may be stored in memory locally on-board the UAV. Updates to the information stored on-board the UAV may be made.”)
Regarding Claim 10, Yu teaches:
wherein the obtaining the second digital information comprises obtaining the second digital information from a server, via a wireless connection to a network that is external to the UAS. ([0094] “For example, if the Internet or another network is accessible, the UAV may obtain information regarding flight restriction regions from a server online" [0137] "Communications may occur directly, over a local area network (LAN), wide  area network (WAN) such as the Internet, cloud environment, telecommunications network (e.g., 3G, 4G), WiFi, Bluetooth, radiofrequency (RF), infrared (IR), or any other communications technique.”)
Regarding Claim 11, Yu teaches:
an unmanned aerial vehicle (UAV); ([Fig. 17])
 and a controller configured to wirelessly communicate with the UAV and control the UAV, wherein at least one from among the UAV and the controller comprises: at least one processor; and memory comprising computer code, the computer code configured to, when executed by the at least one processor, control the at least one processor ([0171] “Operation of one or more actuator 350 of the UAV 300 may be controlled by a flight controller 320. The flight controller may include one or more processors and/or memory units. The memory units may include non-transitory computer readable media, which may comprise code, logic, or instructions for performing one or more steps. The processors may be capable of performing one or more steps described herein. The processors may provide the steps in accordance with the non-transitory computer readable media. The processors may perform location-based calculations and/or utilize algorithms to generate a flight command for the UAV.”)
to: determine whether an airspace violation has occurred by comparing a position of the UAV with a position of an airport or a controlled airspace, based on first digital information and second digital information obtained by the at least one processor, ; ([0217] “A location of the UAV may be compared with the location of the flight restricted regions. Respective distances d1, d2, d3 may be calculated. A flight response measure may be determined for the UAV with respect to the flight-restricted regions based on the distances. For example, the UAV 810 may be within a first radius of a first flight-restricted region 820A, which may cause the UAV to take a first flight response measure. The UAV may be within a second radius of a second flight-restricted region 820B, but may exceed the first radius. This may cause the UAV to take a second flight response measure.”)
 warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land, based on the determination ([0119] “In some instances, flight response measures closer to a flight-restricted region may provide more rapid response by the UAV to land. This may reduce user autonomy in controlling the UAV flight but may provide greater compliance with regulations and provide greater safety measures. Flight response measures further from the flight-restricted region may permit a user to have more control over the UAV. This may provide increased user autonomy in controlling the UAV and allow the user to take action to prevent the UAV from entering restricted airspace. The distance can be used to measure risk or likelihood of the UAV falling within restricted airspace, and based on the measure of risk take an appropriate level of action.”)
the first digital information indicates the position of the UAV, and the second digital information indicates the position of the airport or the controlled airspace. ([0010] “In some embodiments, the location of the unmanned aerial vehicle is assessed with aid of a GPS signal at the unmanned aerial vehicle." [0138] "FIG. 7 provides an example of a flight restricted region of a regular shape 201f around a region of irregular shape 203f, in accordance with embodiments. Region of irregular shape 203f may represent the outer perimeter of an airport wherein encroachment by a UAV may be undesirable or even dangerous. The region of regular shape 201f may represent a flight restricted proximity zone that may be set up to prevent encroachment of the UAV onto the airport.")
Regarding Claim 12, Yu teaches:
wherein the second digital information includes one or more parameters that indicate at least one from among an airport location coordinate, a radius of the controlled airspace, a base of the controlled airspace, a ceiling of the controlled airspace, and a runway direction of the airport. ([0097] “A flight-restricted region 110 may have any location. In some instances, a flight-restricted region location may be a point, or the center or location of the flight-restricted region may be designated by a point (e.g., latitude and longitude coordinates, optionally altitude coordinate). For example, a flight-restricted region location may be a point at the center of an airport, or representative of the airport or other type of flight-restricted region. In other examples, a flight-restricted region location may include an area or region. The area or region 130 may have any shape (e.g., rounded shape, rectangular shape, triangular shape, shape corresponding to one or more natural or man-made feature at the location, shape corresponding to one or more zoning rules, or any other boundaries). For example, the flight-restricted region may be the boundaries of an airport, the border between nations, other jurisdictional borders, or other type of flight-restricted region.”)
Regarding Claim 13, Yu teaches:
wherein the first digital information includes a GPS coordinate of the UAV. ([0010] “In some embodiments, the location of the unmanned aerial vehicle is assessed with aid of a GPS signal at the unmanned aerial vehicle.”)
Regarding Claim 16, Yu teaches:
wherein the UAV is configured to obtain the second digital information via a wireless connection to a network that is external to the UAS, and the UAV comprises the memory and the at least one processor, ([0026] “The location of the flight-restricted region can be assessed by accessing a local memory of unmanned aerial vehicle which includes locations for a plurality of flight-restricted regions. The local memory may be updated with the locations of the plurality of flight-restricted regions when the unmanned aerial vehicle communicates with an external device via a wired or wireless connection. In some instances, the local memory is updated with the locations of the plurality of flight-restricted regions when the unmanned aerial vehicle communicates with a communication network.”)
and the UAV is configured to determine whether the airspace violation has occurred based on the first digital information and the second digital information. ([0207] “FIG. 14 provides an example of unmanned aerial vehicle 700 with an on-board memory unit 750, in accordance with an aspect of the invention. The UAV may have a flight controller 720 which may generate one or more command signals to effect flight of the UAV." [0211] "The flight controller 720 may access the on-board memory to calculate a distance between the UAV and a flight-restricted region. The flight controller may use information from the location unit 740 as the location of the UAV, and may use information from the on-board memory 750 for the flight-restricted region location. A calculation of the distance between the UAV and flight-restricted region may be made by the flight controller, with aid of a processor." If the processor can determine distance between a UAV and the restricted region, it can determine if the UAV is inside the region.)
Regarding Claim 18, Yu teaches:
wherein one from among the UAV and the controller is configured to obtain the second digital information via a wireless connection to a network that is external to the UAS, ([0174] "Communications between the external device and the UAV may be two-way communications and/or one-way communications. For example, the external device may provide instructions to the UAV that may control the flight of the UAV. The external device may operate other functions of the UAV, such as one or more settings of the UAV, one or more sensors, operation of one or more payloads, operation of a carrier of the payload, or any other operations of the UAV." U "In some embodiments, the movement of the movable object, carrier, and payload relative to a fixed reference frame (e.g., the surrounding environment) and/or to each other, can be controlled by a terminal. The terminal can be a remote control device at a location distant from the movable object, carrier, and/or payload. The terminal can be disposed on or affixed to a support platform. Alternatively, the terminal can be a handheld or wearable device. For example, the terminal can include a smartphone, tablet, laptop, computer, glasses, gloves, helmet, microphone, or suitable combinations thereof. The terminal can include a user interface, such as a keyboard, mouse, joystick, touchscreen, or display. Any suitable user input can be used to interact with the terminal, such as manually entered commands, voice control, gesture control, or position control (e.g., via a movement, location or tilt of the terminal).")
and the other from among the UAV and the controller comprises the memory and the at least one processor and is configured to determine whether the airspace violation has occurred based on the first digital information and the second digital information. ([0026] “The local memory may be updated with the locations of the plurality of flight-restricted regions when the unmanned aerial vehicle communicates with an external device via a wired or wireless connection." [0138] "FIG. 7 provides an example of a flight restricted region of a regular shape 201f around a region of irregular shape 203f, in accordance with embodiments. Region of irregular shape 203f may represent the outer perimeter of an airport wherein encroachment by a UAV may be undesirable or even dangerous. The region of regular shape 201f may represent a flight restricted proximity zone that may be set up to prevent encroachment of the UAV onto the airport.”)
Regarding Claim 19, Yu teaches:
wherein the computer code is further configured to, when executed by the at least one processor, control the at least one processor to update airport or airspace information, that is stored in the UAS, with the second digital information that is obtained. ([0158] “Flight-restricted regions belonging to various categories may be located anywhere within the world. Information about such flight restricted regions and different categories may be stored in memory locally on-board the UAV. Updates to the information stored on-board the UAV may be made.”)
Regarding Claim 20, Yu teaches:
A non-transitory computer-readable medium storing computer code that is configured to, when executed by at least one processor of an unmanned aerial system (UAS), cause the at least one processor to: ([0171] “Operation of one or more actuator 350 of the UAV 300 may be controlled by a flight controller 320. The flight controller may include one or more processors and/or memory units. The memory units may include non-transitory computer readable media, which may comprise code, logic, or instructions for performing one or more steps. The processors may be capable of performing one or more steps described herein. The processors may provide the steps in accordance with the non-transitory computer readable media. The processors may perform location-based calculations and/or utilize algorithms to generate a flight command for the UAV.”)
determine whether an airspace violation has occurred by comparing a position of an unmanned aerial vehicle (UAV) of the UAS with a position of an airport or a controlled airspace, based on first digital information and second digital information obtained by the at least one processor of the UAS, ; ([0217] “A location of the UAV may be compared with the location of the flight restricted regions. Respective distances d1, d2, d3 may be calculated. A flight response measure may be determined for the UAV with respect to the flight-restricted regions based on the distances. For example, the UAV 810 may be within a first radius of a first flight-restricted region 820A, which may cause the UAV to take a first flight response measure. The UAV may be within a second radius of a second flight-restricted region 820B, but may exceed the first radius. This may cause the UAV to take a second flight response measure.”)
warn a user of the UAS about the airspace violation occurring or potentially occurring, or control the UAV to auto return or land, based on the determination, ([0119] “In some instances, flight response measures closer to a flight-restricted region may provide more rapid response by the UAV to land. This may reduce user autonomy in controlling the UAV flight but may provide greater compliance with regulations and provide greater safety measures. Flight response measures further from the flight-restricted region may permit a user to have more control over the UAV. This may provide increased user autonomy in controlling the UAV and allow the user to take action to prevent the UAV from entering restricted airspace. The distance can be used to measure risk or likelihood of the UAV falling within restricted airspace, and based on the measure of risk take an appropriate level of action.”)
wherein the first digital information indicates the position of the UAV, and the second digital information indicates the position of the airport or the controlled airspace. ([0010] “In some embodiments, the location of the unmanned aerial vehicle is assessed with aid of a GPS signal at the unmanned aerial vehicle." [0138] "FIG. 7 provides an example of a flight restricted region of a regular shape 201f around a region of irregular shape 203f, in accordance with embodiments. Region of irregular shape 203f may represent the outer perimeter of an airport wherein encroachment by a UAV may be undesirable or even dangerous. The region of regular shape 201f may represent a flight restricted proximity zone that may be set up to prevent encroachment of the UAV onto the airport.")
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20160321930) in view of Zhou (US 20170039765), herein after referred to as Yu and Zhou respectively.
Regarding Claim 4, Yu teaches the limitations of Claim 2, but does not explicitly teach:
wherein at least a portion of the second digital information is in a JavaScript Object Notation (JSON) format.
In the same field of endeavor, Yu teaches:
wherein at least a portion of the second digital information is in a JavaScript Object Notation (JSON) format. ([0159] “The sensor model is built by first processing telemetry data, which includes the following. The video frames and the telemetry data are extracted and geo-registration processes. Next, a metadata source actor reads in the telemetry data in JSON format that contains the frame number, platform geo-coordinates and orientation, the horizontal and vertical field of view, the sensor relative and absolute orientation, the corners, and the frame width and height. The sensor position is calculated using the geo-coordinate to Earth-Centered, Earth-Fixed (“ECEF”) transformation. The projection matrix is then calculated based on the horizontal and vertical field of views.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of geo-referenced data.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu to store geo-referenced data in JSON format as taught by Zhou to assist users of UAV-obtained video [0043], specifically to generate video overlay of data [0158]. 
Regarding Claim 5, Yu teaches the limitations of Claim 2, but does not explicitly teach:
wherein at least a portion of the second digital information has a dictionary data type. 
In the same field of endeavor, Yu teaches:
wherein at least a portion of the second digital information has a dictionary data type. ([0081] “The local caching mechanism for elevation data can be implemented in the asset core library. The SQLite table contains a number of entries such as the tile ID, the elevation bounds, the database ID, and the cache time. A new structure for bounds indexed data tiles and associated comparer class is created. A dictionary-based cache and associated memory cache classes are then built to add or remove the tile data as a byte array.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of geo-referenced data.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu to store geo-referenced data regarding the surroundings of the UAV in dictionary data, as taught by Zhou to assist users of UAV-obtained video [0043], specifically to cache tile data of a map [0080].
Regarding Claim 14, Yu teaches the limitations of Claim 12, but does not explicitly teach:
wherein at least a portion of the second digital information is in a JavaScript Object Notation (JSON) format.
In the same field of endeavor, Yu teaches:
wherein at least a portion of the second digital information is in a JavaScript Object Notation (JSON) format. ([0159] “The sensor model is built by first processing telemetry data, which includes the following. The video frames and the telemetry data are extracted and geo-registration processes. Next, a metadata source actor reads in the telemetry data in JSON format that contains the frame number, platform geo-coordinates and orientation, the horizontal and vertical field of view, the sensor relative and absolute orientation, the corners, and the frame width and height. The sensor position is calculated using the geo-coordinate to Earth-Centered, Earth-Fixed (“ECEF”) transformation. The projection matrix is then calculated based on the horizontal and vertical field of views.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of geo-referenced data.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu to store geo-referenced data in JSON format as taught by Zhou to assist users of UAV-obtained video [0043], specifically to generate video overlay of data [0158]. 
Regarding Claim 5, Yu teaches the limitations of Claim 12, but does not explicitly teach:
wherein at least a portion of the second digital information has a dictionary data type. 
In the same field of endeavor, Yu teaches:
wherein at least a portion of the second digital information has a dictionary data type. ([0081] “The local caching mechanism for elevation data can be implemented in the asset core library. The SQLite table contains a number of entries such as the tile ID, the elevation bounds, the database ID, and the cache time. A new structure for bounds indexed data tiles and associated comparer class is created. A dictionary-based cache and associated memory cache classes are then built to add or remove the tile data as a byte array.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of geo-referenced data.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu to store geo-referenced data regarding the surroundings of the UAV in dictionary data, as taught by Zhou to assist users of UAV-obtained video [0043], specifically to cache tile data of a map [0080].
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20160321930) in view of Speasl (US 20160364989), herein after referred to as Yu and Speasl respectively.
Regarding Claim 7, Yu teaches the limitations of Claim 1, and Yu further teaches:
the controller comprises at least one processor and is configured to control the UAV via a second wireless connection to the UAV, ([0010] “In some embodiments, the external device is a controller.” [0173] “The external device 310 may communicate with the receiver 330 via a wireless connection.”)
 and the determining whether the airspace violation has occurred is performed by the at least one processor of the controller of the UAS. ([0104] “The external device may be a mobile device, a controller (e.g., of a UAV), and the like. For example, a user may log in to a server and verify their identity. When an operator of the UAV operates the UAV in a flight restricted region, a determination may be performed whether the user is authorized to fly the UAV in the flight restricted region. If the operator is authorized to fly the UAV operator may ignore the flight response measure that is imposed. For example, an airport staff may be an authorized user with regards to a flight restricted region at or near an airport. For example, a federal agent or officer (e.g., border patrol agent) may be an authorized user at or near a national border.” The controller determines that the position of the UAV is within a restricted area, and thus reads on the “violation” as defined by the applicant.  The authentication is an additional step to confirm or deny whether said violation is in fact permissible based on user circumstances.)



Yu does not explicitly teach:
the obtaining the second digital information comprises obtaining, by a controller of the UAS, the second digital information via a first wireless connection to a network that is external to the UAS,
In the same field if endeavor, Speasl teaches:
the obtaining the second digital information comprises obtaining, by a controller of the UAS, the second digital information via a first wireless connection to a network that is external to the UAS, ([0117] “The base module 105 may include a navigation module 570, which may aid in preparing a flight plan for the UAV 100. In order to do this, the navigation module 570 may obtain navigation, mapping, terrain, or weather data from the Internet, from another device accessible through a network 620, or from local storage 590 (e.g., previously downloaded data or data generated by sensors coupled to the base module 105 or one or more associated UAVs 100). The base module 105 may provide the UAV 100 with navigation updates during storage or during a flight. Navigation updates may include changes to the flight plan, changes to airspace, restricted airspace areas, Temporary Flight Restrictions (TFRs), restricted flight areas, stormy areas or other areas to avoid, other safety of flight issues such as other aerial traffic conflicts or map data.”)
The above pieces of prior art are considered analogous as they both represent inventions in the UAV control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu to perform controls of a UAV from a base station external to the vehicle, as taught by Speasl to control a set of multiple UAV’s in a coordinated manner without confusion or collision [0008]. 


Regarding Claim 17, Yu teaches the limitations of Claim 1, and Yu further teaches:
and the controller is configured to determine whether the airspace violation has occurred based on the first digital information and the second digital information. ([0104] “The external device may be a mobile device, a controller (e.g., of a UAV), and the like. For example, a user may log in to a server and verify their identity. When an operator of the UAV operates the UAV in a flight restricted region, a determination may be performed whether the user is authorized to fly the UAV in the flight restricted region. If the operator is authorized to fly the UAV operator may ignore the flight response measure that is imposed. For example, an airport staff may be an authorized user with regards to a flight restricted region at or near an airport. For example, a federal agent or officer (e.g., border patrol agent) may be an authorized user at or near a national border.” The controller determines that the position of the UAV is within a restricted area, and thus reads on the “violation” as defined by the applicant.  The authentication is an additional step to confirm or deny whether said violation is in fact permissible based on user circumstances.)
Yu does not explicitly teach:
the obtaining the second digital information comprises obtaining, by a controller of the UAS, the second digital information via a first wireless connection to a network that is external to the UAS,
In the same field if endeavor, Speasl teaches:
the obtaining the second digital information comprises obtaining, by a controller of the UAS, the second digital information via a first wireless connection to a network that is external to the UAS, ([0117] “The base module 105 may include a navigation module 570, which may aid in preparing a flight plan for the UAV 100. In order to do this, the navigation module 570 may obtain navigation, mapping, terrain, or weather data from the Internet, from another device accessible through a network 620, or from local storage 590 (e.g., previously downloaded data or data generated by sensors coupled to the base module 105 or one or more associated UAVs 100). The base module 105 may provide the UAV 100 with navigation updates during storage or during a flight. Navigation updates may include changes to the flight plan, changes to airspace, restricted airspace areas, Temporary Flight Restrictions (TFRs), restricted flight areas, stormy areas or other areas to avoid, other safety of flight issues such as other aerial traffic conflicts or map data.”)
The above pieces of prior art are considered analogous as they both represent inventions in the UAV control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu to perform controls of a UAV from a base station external to the vehicle, as taught by Speasl to control a set of multiple UAV’s in a coordinated manner without confusion or collision [0008]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Rosa (US 20180375568) which teaches the operation of a UAV by preventing entry of restricted airspace.
Dill (US 20170193827) which teaches the operation of a UAV by preventing entry of restricted airspace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662